Case 2:18-cv-03032-SDW-LDW Document 34 Filed 11/28/18 Page 1 of 2 PageID: 143




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



  FRESENIUS KABI USA, LLC,

                              Plaintiff,
                                                              C.A. No. 2:1 8-cv-03032-SDW-LDW
                         V.


  BIOQ PHARMA INCORPORATED,

                              Defendant.


           STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE

          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, and in accordance with a

  Settlement Agreement (“Agreement”), Plaintiff Fresenius Kabi USA, LLC and Defendant BioQ

  Pharma Inc. (“BioQ”) hereby stipulate that all claims, counterclaims and affirmative defenses in

  the above-titled action are hereby dismissed without prejudice, and without costs, disbursements,

  or attorneys’ fees to any party.

          This Court shall retain jurisdiction to enforce this Order and the terms of the parties’

 Agreement, and any disputes that may arise thereunder.



 Dated: November 28, 2018
Case 2:18-cv-03032-SDW-LDW Document 34 Filed 11/28/18 Page 2 of 2 PageID: 144




  Fox ROTHSCHILD LLP                    HILL WALLACK LLP

  s/Karen A. Confov                     s/Eric I. Abraham

  Karen A. Confoy                       Eric I. Abraham
  997 Lenox Drive                       Christina L. Saveriano
  Lawrenceville, NJ 08648               21 Roszel Road
  Telephone: (609) 844-3033             Princeton, New Jersey 08540
                                        Telephone: (609) 924-0808

  OF COUNSEL:                           OF COUNSEL:

  John T. Bennett                       William A. Rakoczy
  Sam Sherry                            Joseph T. Jaros
  Shaobo Zhu                            Cynthia H. Sun
  GOODWIN PROCTER   LLP                 RAKOCZY M0LIN0 MAZZOCHI SIwIK      LLP
  100 Northern Avenue                   6 West Hubbard Street, Suite 500
  Boston, MA 02210                      Chicago, Illinois 60654
  (617) 570-1000                        (312) 527-2157

  Attorneys for Plaint ff                        for Defendant




  SO ORDERED

                                                                   Judge




                                    2
